IN THE UNITED STATES BANKRUPTCY
COURT FOR THE EASTERN DISTRICT OF
TENNESSEE

IN RE:
SCOTTY DWIGHT BOATMAN — Case No.: 3:19-bk-33027-SHB

Debtor Chapter 13
Judge Suzanne H. Bauknight

 

MOTION OF THE CITY OF KNOXVILLE AND KNOX COUNTY
TO DISMISS

 

Notice is hereby given:

A hearing will be held on the foregoing motion on October 2, 2019 at 9:00 a.m. in
Courtroom 1-C, First Floor, Howard H. Baker, Jr. United States Courthouse, 800
Market Street, Knoxville Tennessee 37902.

Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have on in this bankruptcy case. If you do not have an
attorney, you may wish to consult an attorney.

If you do not want the court to grant the relief requested, your or your attorney must
attend this hearing. If you do not attend the hearing, the court may decide that you do
not oppose the relief sought in the City of Knoxville’s Motion to Dismiss and may
enter an order granting that relief

 

 

 

 

Comes the creditors, the City of Knoxville, Tennessee and Knox County,
Tennessee, (“Creditors”) by and through counsel, and moves this court to dismiss the
case at bar pursuant to 11 U.S.C. §1307 (c)(1) and (2). In support of their motion to
dismiss, the City of Knoxville, Tennessee and Knox County, Tennessee state as follows:

A. 11 U.S.C. §1307 (c) states: (c) Except as provided in subsection (f) of this

section, on request of a party in interest or the United States trustee and after

notice and a hearing, the court may convert a case under this chapter to a case
under chapter 7 of this title, or may dismiss a case under this chapter,
whichever is in the best interests of creditors and the estate, for cause,
including--

(1) unreasonable delay by the debtor that is prejudicial to creditors;

(2) nonpayment of any fees and charges required under chapter 123 of title

28;

B. With regard to 11 U.S.C. §1307 (c)(1):

a. When the Creditors conduct a tax sale auction, they must align the
schedules of all participating Knox County Trustee, Knox County Law
Department, City of Knoxville Finance Department, City of Knoxville
Law Department, and Clerk and Master officers and employees on a
day the Large Assembly Room of the City-County Building is
available. In addition, the sale must be advertised in the newspaper at
a cost of approximately $200 per property. (See the affidavit of Robin
Benton, attached and labelled Exhibit A.) When Debtor files his
bankruptcy petition and invokes the automatic stay it wastes the staff
time of a lot of people and wastes significant amounts of taxes.

b. When Debtor filed his first bankruptcy on September 14, 2015, (one
day before the tax sale) it took a year for the Creditors to get back to a
point where they could conduct another tax sale. When they attempted
to conduct that sale on August 1, 2016, Debtor's spouse filed a petition
for bankruptcy and blocked the tax sale with the automatic stay with a

filing that very day. Three years later, Creditors have attempted to

20f4
conduct another sale of Debtor’s property, only to have it blocked
again by Debtor. After Debtor’s first bankruptcy, the Tennessee
Legislature passed Tenn. Code Ann. §67-5-2502(f), which gave
Creditors the authority to post-pone a tax sale one time without having
to re-publish the sale. On Tuesday, September 17, 2019, the Clerk and
Master announced that the sale of the properties listed below were
pulled from the sale on that day, but would be sold on November 1,
2019 at 10:00 a.m. if the U.S. Bankruptcy Court dismissed Debtor’s
case or if relief was granted.

c. This is Debtor’s second petition for a Chapter 13 bankruptcy and
therefore Debtor is familiar with the requirements for filing a Chapter
13 Petition. Still, Debtor chose to wait until the day of the sale rather
than filing early enough to determine whether he could file a viable
Chapter 13 case prior to the tax sale. This exposes his intention to
unreasonably delay and prejudice the Creditors. Debtor should be
barred from refiling any petition under Title 11 of the United States
Code for a period of 180 days from the date of entry of the order
dismissing his case.

C. With regard to 11 U.S.C. §1307 (c)(2): 28 U.S.C.A. §1930 (Title 28, Part V.,
Chapter 123) requires a petitioner to pay a filing fee as does to Federal Rule
of Bankruptcy Procedure 1006. Debtor filed the petition at bar without paying
any filing fees. Debtor filed his prior bankruptcy case (3:15-bk-32766-SHB)

without paying any filing fees. This court ordered Debtor to pay $310 to the
court clerk within 10 days of the entry of the order. To date, Debtor has been
in violation of the order. In addition, Debtor’s prior filing fee was not waived
pursuant to Federal Rule of Bankruptcy Procedure 1006(c). For this reason,
the case at bar should be dismissed for “nonpayment of any fees and charges
required under chapter 123 of title 28.”
WHEREFORE, movant prays for the entry of an order dismissing Debtor’s case and barring
debtor from refiling any petition under Title 11 of the United States Code for a period of 180
days from the date of entry of the order.

This 19" day of September 2019.

. MALLE

 

 

DANIEL A. SANDERS (BPR# 027514) DOUGIAS GORDON (BPR#019400)
Deputy Law Director Delinquent Tax Attorney

Counsel for Knox County, Tennessee Counsel for the City of Knoxville

P.O. Box 70 P.O. Box 1631

Knoxville, Tennessee 37901 Knoxville, Tennessee 37901

(865) 215-2305 (865) 215-2050

4of4
CERTIFICATE OF SERVICE

The undersigned hereby certified that a true and exact copy of the Motion of the City
of Knoxville and Knox County to Dismiss was served upon the following either by
electronic filing system and/or by first class United States mail postage prepaid on

this the 19" day of September, 2019.

Kristi Lynn Burchell (U.S. Mail)
2915 LaVillas Drive, Unit 707
Knoxville, TN 37917

Scotty Dwight Boatman (U.S. Mail)
5201 Shady Dell Trail
Knoxville, TN 37914

R. Deno Cole (ECF & U.S. Mail)
McGehee, Cole, Guindi & Walling,PC
P. O. Box 57

Knoxville, TN 37901

Sanders, Esq.(U.S. Mail) Deputy

Law Director

Attomey for the Knox County Trustee
Office of the Knox County Law Director
400 Main Street, Suite 612

Knoxville, Tennessee 37902-2405

Comcast (U.S. Mail)
5720 Asheville Highway
Knoxville, TN 37924

Convergent Outsourcing (U.S. Mail)
800 SW 39th Street
Renton, WA 98057

First Tennessee Bank (U.S. Mail)
PO BOX 1545
Memphis, TN 38101

Robert J. Solomon (ECF & U.S. Mail)
Solomon Baggett, LLC

Attormey for First Tennessee Bank NA
3763 Rogers Bridge Road

Duluth, GA 30097

Gwendolyn M Kerney (ECF & U.S. Mail)
Chapter 13 Trustee

P. O. Box 228

Knoxville, TN 37901

Knox County General Sessions Court (Mail)
(Docket#: 75061G, 95905G, 89873G,
61989G

P.O, Box 2404

Knoxville, TN 37901-2404

United States Trustee (ECF & U.S. Mail)
800 Market Street, Suite 114

Howard H. Baker Jr. U.S. Courthouse
Knoxville, TN 37902

Tiffany A. Diiorio (ECF & Mail)
United States Trustee

800 Market St

Suite 114

Knoxville, TN 37902

All Creditors on attached Creditor Matrix
(U.S, Mail)

  

 

Douglas Gordon, #019400
Attorney for the City of Knoxville
P.O. Box 1631

Knoxville, Tennessee 37901
(865) 215-2050

dgordon@knoxvilletn.gov
